                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               October 18, 2018
                         UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                   §
                                            §
VS.                                         §   MAG. JUDGE NO. 2:18-MJ-4391
                                            §
JASON LEE REED, et al,                      §
                                            §
         Defendants.                        §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

        A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the Defendant pending trial in this

case:

        (1)   There is probable cause to believe the Defendant committed an offense for

which a maximum term of imprisonment of ten years or more is prescribed in 21 U.S.C.

§ 841(b)(1)(); and

        (2)   The Defendant has not rebutted the presumption that no condition or

combination of conditions will reasonably assure the appearance of the Defendant as

required and the safety of the community.

        The evidence against the Defendant is substantial. The findings and conclusions

contained in the Pretrial Services Report are adopted, supplemented by the proffer of

defense counsel. The Defendant has a lengthy criminal history, and was on bond for a

felony theft when he committed this offense, reflecting that he is either unwilling or

unable to comply with court-ordered conditions of release.

        The Defendant is committed to the custody of the United States Marshal or his
1/2
designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal.   The Defendant shall be afforded a reasonable opportunity for private

consultation with defense counsel. On order of a court of the United States or on request

of an attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

       ORDERED this 18th day of October, 2018.


                                             ___________________________________
                                             B. JANICE ELLINGTON
                                             UNITED STATES MAGISTRATE JUDGE




2/2
